___________

                                No. 95-3357
                                ___________


Roman Hemphill,                      *
                                     *
           Appellant,                *
                                     *
      v.                             *
                                     *
Paul K. Delo, Individually and       *
in his Official Capacity as the      *
Superintendent at Potosi             *
Correctional Center,                 *
                                     *
           Defendant,                * Appeal from the United States
                                     * District Court for the
Fred Johnson, Individually and in* Eastern District of Missouri
his Official Capacity as a           *
Caseworker at PCC; Lonnie Salts, *       [UNPUBLISHED]
Individually and in his Official *
Capacity as a Corrections Officer*
at PCC; Ray Pogue, Individually      *
and in his Official Capacity as a*
Function Unit Manager at FCC;        *
Greg Wilson, Individually and in *
his Official Capacity as an          *
Investigator at PCC,                 *
                                     *
           Appellees.                *

                                ___________

                   Submitted:   August 2, 1996

                       Filed:   January 21, 1997
                                ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Roman Hemphill, an inmate at Potosi Correctional Center,    appeals
from the final judgment of the District Court for the Eastern District of
Missouri granting defendants summary judgment
in this 42 U.S.C. § 1983 action.      For the reasons discussed below, we
reverse and remand for further proceedings.


     In an amended complaint, Hemphill alleged that he was denied due
process in connection with a conduct violation he received on June 19,
1992, charging him with violating Rule #3--Dangerous Contraband--for being
"involved in the introduction and distribution of drugs into Potosi
Correctional Center."     Hemphill alleged he was placed on disciplinary
segregation--locked in his housing unit--prior to appearing before the
adjustment board.      At his disciplinary hearing, the adjustment board
members informed him they had received information from a confidential
informant, but they did not disclose the informant's name or information
received.   Without revealing the evidence used against him, the adjustment
board found Hemphill guilty, sentenced him to thirty days in disciplinary
segregation, referred him for criminal prosecution, and referred the matter
to the administrative segregation committee.     Hemphill was assigned to
administrative segregation effective July 18, 1992, and was released to the
general population on May 4, 1993.   Hemphill claimed defendants conspired
to deny him due process and equal protection in connection with the
disciplinary action, and he sought damages.


     Defendants moved for summary judgment, and submitted documentary
evidence in support.    Hemphill opposed the motion.   On January 30, 1995,
the district court granted defendants summary judgment on all claims,
except the claim that there was insufficient evidence to support the
disciplinary action.   Defendants appealed, and we remanded the case for a
ruling on qualified immunity.   Hemphill v. Johnson, No. 95-1451 (8th Cir.
Mar. 15, 1995) (judgment).


     On remand, defendants filed a Notice of Supplemental Authority,
noting that the Supreme Court had issued its decision in Sandin v. Conner,
115 S. Ct. 2293, 2301 (1995) (Sandin), and




                                     -2-
arguing that Hemphill was not entitled to the procedural protections of
Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).         On August 8, 1995,
without conducting further proceedings, the district court concluded that
Hemphill was not entitled to due process protection because the punishment
that he received did not present the type of "atypical, significant
deprivation" in which a state might conceivably create a liberty interest,
see   Sandin, 115 S. Ct. at 2300, and that Hemphill's allegation of
insufficient evidence no longer supported a cause of action in the wake of
Sandin.   The district court thus vacated its January 30 order and granted
defendants summary judgment on all claims.


      The Court in Sandin recognized that


      States may under certain circumstances create liberty interests
      which are protected by the Due Process Clause.        But these
      interests will be generally limited to freedom from restraint
      which, while not exceeding the sentence in such an unexpected
      manner as to give rise to protection by the Due Process Clause
      of its own force, nonetheless imposes atypical and significant
      hardship on the inmate in relation to the ordinary incidents of
      prison life.


Id. at 2300 (citations omitted).


      The Court determined that a Hawaii inmate did not have a liberty
interest in remaining free from disciplinary segregation because the
inmate's thirty days in segregated disciplinary confinement did not present
the type of "atypical, significant deprivation" in which a state might
conceivably create a liberty interest.      Id. at 2301.    In reaching that
conclusion, the Court reviewed the record and made findings that, "with
insignificant exception," the inmate's disciplinary segregation "mirrored
those conditions imposed upon inmates in administrative segregation and
protective custody."   Id.   The Court supported its conclusion by discussing
the various custodial conditions at the particular prison in question and
by demonstrating that the plaintiff's




                                     -3-
segregation "did not work a major disruption in his environment."   Id.


     In contrast to the detailed record in Sandin, the record here did not
contain   and the district court did not cite any factual basis for
concluding that the segregation at issue did not impose an "atypical and
significant hardship" on Hemphill in relation to the "ordinary incidents
of prison life."    We agree with the circuit courts which have concluded
that this factual determination is required under Sandin.   See Samuels v.
Mockry, 77 F.3d 34, 38 (2d Cir. 1996) (per curiam); Gotcher v. Wood, 66
F.3d 1097, 1101 (9th Cir. 1995), petition for cert. filed, 64 U.S.L.W.
3605 (U.S. Feb. 26, 1996) (No. 95-1385); Whitford v. Boglino, 63
F.3d 527, 533 (7th Cir. 1995) (per curiam).        Thus, we remand this
case for such a factual determination.       See Samuels v. Mockry, 77
F.3d at 38 (factual determination should not be made by appeals
court in first instance).


     Accordingly, the judgment of the district court is reversed
and the case remanded for further proceedings.


     A true copy.

           Attest:

                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-